DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Lawlor on 3/8/2021.
The application has been amended as follows: 

1. (Currently Amended) A segmented piston seal comprising:
a first semi-circular section (FSCS) that includes first locking structures at opposite ends of the FSCS, the first locking structures formed as a unitary body with the FSCS, each of the first locking structures comprising an orthogonal arm extending a distance away from the FSCS, each orthogonal arm having an inner surface facing toward a center axis of the piston seal and an exterior surface facing away from the center axis of the piston seal, wherein a distal end of each orthogonal arm includes an angle segment extending from the exterior surface a distance away from the center axis of the piston seal; 
a second semi-circular section (SSCS) that is separate from the FSCS, the SSCS including second locking structures at opposite ends of the SSCS, the second locking structures formed as a unitary body with the SSCS, each of the second locking structures comprising an orthogonal receptacle configured to receive the corresponding orthogonal arm of the FSCS, wherein each of the orthogonal receptacles includes a corresponding angle segment configured to receive the angle segment of the distal end of the corresponding orthogonal arm of the first locking structures, 

wherein the angle segment of one of the second locking structures has an interior surface that is larger than an interior surface of the angle segment of the other second locking structure such that the segmented piston seal includes a gap disposed between the one second locking structure and the corresponding first locking structure, wherein the corresponding first locking structure operably coupled with the one second locking structure is allowed to move in a tangential direction within the angle segment away from a mating surface of the angle segment of the one second locking structure, and the other first locking structure operably coupled with the other second locking structure is prohibited from moving in the tangential direction away from a mating surface of the angle segment of the other second locking structure responsive to the second locking structures receiving the first locking structures,
wherein the first locking structures coupled with the second locking structures form one or more load structures and one or more moment structures,
wherein the orthogonal arm of the first locking structures includes a plurality of rods extending a distance away from the orthogonal arm in a direction substantially parallel with the center axis of the piston seal, wherein the plurality of rods are received by corresponding holes of the orthogonal receptacles of the second locking structures, and
wherein the one or more load structures are configured to reduce a pre-load of the piston seal on a rotor, and wherein the one or more moment structures are configured to preserve an internal moment continuity across a circumference of the piston seal.
2. 	(Original) The segmented piston seal of claim 1, wherein the FSCS and the SSCS are configured to be installed on the rotor of a combined cycle system. 
3 	(Cancelled) 
4 	(Currently Amended) The segmented piston seal of claim 1, wherein the are configured to be positioned within a series of the corresponding holes of the orthogonal receptacles of the second locking structures that are configured to receive the plurality of rods.
include spheres with expanded diameters extending a distance away from each of the orthogonal arms in a direction substantially parallel with the center axis of the piston seal, the plurality of rods are configured to be received by corresponding holes of the orthogonal receptacles of the second locking structures, the corresponding holes having an expanded diameter to receive the plurality of rods.
6. 	(Currently Amended) The segmented piston seal of claim 1, wherein the orthogonal arms of the first locking structures each include a rod having a sphere with an expanded diameter extending a distance away from each of the orthogonal arms in a direction substantially parallel with the center axis of the piston seal, the rods configured to be received by the corresponding holes of the orthogonal receptacles of the second locking structures, the holes having an expanded diameters to receive the rods.
7. 	(Cancelled) 
8. 	(Cancelled) 
9. 	(Original) The segmented piston seal of claim 1, wherein the first and second locking structures include first and second orthogonal cut-outs, the first and second orthogonal cut-outs are configured to be received by each other.
10. (Original) The segmented piston seal of claim 1, wherein an outer circumference of the FSCS and the SSCS include a groove, the groove includes an orthogonal cut-out.
11. (Currently Amended) A method of forming a segmented piston seal, the method comprising:
forming a first semi-circular section (FSCS);
constructing a first locking structure at opposite ends of the FSCS, the first locking structure formed as a unitary body with the FSCS, each of the first locking structures comprising an orthogonal arm extending a distance away from the FSCS, each orthogonal arm having an inner surface facing toward a center axis of the piston seal and an exterior surface facing away from the center axis of the piston seal, wherein a distal end of each orthogonal arm includes an angle segment extending from the exterior surface a distance away from the center axis  of the piston seal;

constructing a second locking structure at opposite ends of the SSCS, the second locking structures formed as a unitary body with the SSCS, each of the second locking structures comprising an orthogonal receptacle configured to receive the corresponding orthogonal arm of the FSCS, wherein each of the orthogonal receptacles includes a corresponding angle segment configured to receive the angle segment of the distal end of the corresponding orthogonal arm of the first locking structures, wherein the first locking structure is configured to be coupled with the second locking structure to lock the FSCS and the SSCS together to form a piston seal around a horizontally split turbomachine, 

wherein the angle segment of one of the second locking structures has an interior surface that is larger than an interior surface of the angle segment of the other second locking structure such that the segmented piston seal includes a gap disposed between the one second locking structure and the corresponding first locking structure, wherein the corresponding first locking structure operably coupled with the one second locking structure is allowed to move in a tangential direction within the angle segment away from a mating surface of the angle segment of the one second locking structure, and the other first locking structure operably coupled with the other second locking structure is prohibited from moving in the tangential direction away from a mating surface of the angle segment of the other second locking structure responsive to the second locking structures receiving the first locking structures,
wherein the orthogonal arms of the first locking structures include a plurality of rods extending a distance away from each of the orthogonal arms in a direction substantially parallel with the center axis of the piston seal, the plurality of rods configured to be received by corresponding holes of the orthogonal receptacles of the second locking structures, and
wherein the first locking structure coupled with the second locking structure forms one or more load structures and one or more moment structures, wherein the one or more load structures are configured to reduce a pre-load of the piston seal on a rotor, and wherein the one or more moment structures are configured to preserve an internal moment continuity across a circumference of the piston seal.

13. (Cancelled) 
14. (Cancelled) 
15. (Currently Amended) The method of claim 11, wherein the include the center axis of the piston seal; and
further comprising receiving the plurality of rods having spheres by corresponding holes of the orthogonal receptacles of the second locking structures.
16. (Currently Amended) The method of claim 11, wherein the orthogonal arms of the first locking structures each include a rod having a sphere with an expanded diameter extending a distance away from each of the orthogonal arms in a direction substantially parallel with the center axis of the piston seal; and
further comprising receiving the rod having the sphere by a corresponding hole of the orthogonal receptables of the second locking structures.
17. (Cancelled) 
18. (Cancelled) 
19. (Original) The method of claim 11, further comprising constructing the first and second locking structures include first and second orthogonal cut-outs; and
forming the first and second orthogonal cut-outs are configured to be receive the first and second orthogonal cut-outs.
20. (Currently Amended) A segmented piston seal comprising:
a first semi-circular section (FSCS) that includes first locking structures at opposite ends of the FSCS, the first locking structures comprising orthogonal arms extending a distance away from the FSCS, the orthogonal arms comprising a plurality of rods disposed along the orthogonal arms and extending a distance away from each of the orthogonal arms in a direction substantially parallel with a center axis of a piston seal; 
a second semi-circular section (SSCS) that is separate from the FSCS, the SSCS including second locking structures comprising orthogonal receptacles , 
wherein the orthogonal arms of the first locking structures include a plurality of rods extending a distance away from the orthogonal arms in a direction substantially parallel with the center axis of the piston seal, wherein the plurality of rods of configured to be received by corresponding holes of the orthogonal receptacles of the second locking structures

21. (Cancelled) 
22. (Cancelled) 
23. (Cancelled) 
24. (New) The segmented piston seal of claim 20, wherein at least one of the plurality of rods includes a sphere with an expanded diameter disposed at an end portion of the at least one rod, and a corresponding receptacle hole of the orthogonal receptacles includes a corresponding spherical receptacle configured to receive the sphere of the at least one rods. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In view of the Applicants amendments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including where the orthogonal arm of the first locking structure includes a plurality of rods extending a distance away from the orthogonal arm in a direction substantially parallel with the center axis of the piston seal.  The plurality of rods are received by corresponding holes of the orthogonal receptacles of the second locking structures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675